Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 06/03/2022 have been fully considered but they are not persuasive. The Examiner maintains the 35 USC § 101 rejection of claims 3-22 for being directed to abstract ideas without significantly more for at least the following reasons:
	On pp. 19-20, Applicant cites Diamond v. Diehr, TecSec v. Adobe, Trading Technologies Int'l v. CQG, and McRo v. Bandai. Applicant continues on pp. 20-22 by alleging that the Examiner 'oversimplifies the invention' and 'fails to consider all claim limitations' of each of independent claims 3, 20 and 21. Here, Applicant refers to a substantial portion of the Office Action, that spanning from p. 2 line 9 to p. 7 line 8, without providing any explanation of any specific deficiencies in the Examiner’s analysis or rationale that could lead to a persuasive conclusion of oversimplifying the invention or a failure to consider any particular limitations. Because the Applicant does not challenge any specific rationale of the Examiner in p. 2 line 9 to p. 7 line 8, the arguments of pp. 20-22 are found to be unpersuasive.
	Applicant additionally alleges on pp. 21-22 that claims 3-22 are directed to patent eligible subject matter when considered individually and as an ordered combination and that when each of the independent claims 3, 20 and 21 are considered as a whole, individually and as an ordered combination, that they are not directed to abstract ideas or if they were, recite additional elements and limitations that represent an inventive concept and improvement to technology. As applicant does not provide any evidence supporting these allegations, they are found to be unpersuasive. 
	Argument IB(1), which begins on p. 23, is that claims 3-10 are not directed to abstract ideas and that they recite additional elements that integrate abstract ideas into a practical application & technological improvements to sports betting/online gambling.
	IB(1)(a), beginning on p. 24 and extending to p. 25, reproduces the entirety of claim 3. On p. 26, Applicant cites TecSec which cautions against 'overgeneralizing claims' and on pp. 26-27 cites the October 2019 update to the Subject Matter Eligibility Guidance by the Office. On p. 27, the Applicant argues that the claim as a whole is 'directed to technological improvements in and to, at the very least, on-line sports betting platforms, on-line gaming platforms, and/or on-line gambling platforms, and/or computers utilized therein or therewith'
	The evidence Applicant relies on as support for the argument of a technological improvement, on p. 27 of the Remarks, is p. 1 line 24 to P. 2 line 14 of the specification, which describes the alleged need for technological improvements in sports betting and gambling on sporting events so as to provide 'level, and fair, playing field for all those individuals who desire to engage in, and/or to participate in, sports betting and/or sports betting activities.' The Applicant argues on pp. 29-30 that the invention of claim 3 provides five technological solutions and improvements to technology:
	1) allowing a user to view or watch a sporting event from a remote location, communicate with others during the sporting event, 
	2) allowing a user to place bets on and view a sporting event from a remote location and watch the sporting event and place in-game bets
	3) appears to be a substantial duplicate of 2, with the wording of place a bet and viewing reversed,
	4) allowing a user to communicate with a user, individual or sports betting operator
	5) providing reporting for oversight, governance, or advertising and to provide a level and fair playing field.
	The Examiner respectfully disagrees, finding that the first four alleged solutions comprise abstract ideas themselves representing organized human activity including fundamental economic practices and managing personal behavior or interactions between people without significantly more. As explained by the Examiner on Pp. 2-3 of the Non-Final Rejection of 12/22/2021, "The claim(s) recite(s) methods for fundamental economic practices (wagering) and organized human activity in practicing social gambling wherein users can communicate and engage in public and private wagers while watching a sporting event.  MPEP 2106.04(a)(2), under the heading “A. Fundamental Economic Practices or Principles, cites In re Smith, 815 F.3d 816, 818-19, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016) (describing a new set of rules for conducting a wagering game as a "fundamental economic practice") MPEP 2106.04(a)(2) also describes that the phrase, “methods of organizing human activity” is used to describe concepts relating to: managing personal behavior or relationships or interactions between people, including social activities and following rules or instructions. An example of a claim reciting following rules or instructions is In re Marco Guldenaar Holding B.V., 911 F.3d 1157, 1161, 129 USPQ2d 1008, 1011 (Fed. Cir. 2018). The patentee claimed a method of playing a dice game including placing wagers on whether certain die faces will appear face up. 911 F.3d at 1160; 129 USPQ2d at 1011. The Federal Circuit determined that the claims were directed to the abstract idea of "rules for playing games", which the court characterized as a certain method of organizing human activity. 911 F.3d at 1160-61; 129 USPQ2d at 1011."
MPEP 2106.05(a) provides guidance on determining whether a claimed invention directed to abstract ideas recites any improvements to the functioning of a computer or to any other technology or technical field that could save eligibility of the claimed invention. Here it is stated that:
An important consideration in determining whether a claim improves technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome. McRO, 837 F.3d at 1314-15, 120 USPQ2d at 1102-03; DDR Holdings, 773 F.3d at 1259, 113 USPQ2d at 1107. In this respect, the improvement consideration overlaps with other considerations, specifically the particular machine consideration (see MPEP § 2106.05(b)), and the mere instructions to apply an exception consideration (see MPEP § 2106.05(f)). Thus, evaluation of those other considerations may assist examiners in making a determination of whether a claim satisfies the improvement consideration.

It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements. See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981)) in subsection II, below. In addition, the improvement can be provided by the additional element(s) in combination with the recited judicial exception. See MPEP § 2106.04(d) (discussing Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299, 1303-04, 125 USPQ2d 1282, 1285-87 (Fed. Cir. 2018)). Thus, it is important for examiners to analyze the claim as a whole when determining whether the claim provides an improvement to the functioning of computers or an improvement to other technology or technical field.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


The Examiner finds that Applicant’s arguments on pp. 27-30 attempt to attribute technological improvements to the abstract ideas themselves, which as explained above is not possible. 
	The fifth alleged technological improvement, providing a third-party entity such as a governing body, analytics provider, gaming facility, financial institution, or escrow agent for overseeing sports betting, represents mere data-gathering which is an extra-solution activity that neither represents an improvement to technology or technological solution nor transforms the abstract ideas of the claimed invention into significantly more. This is the sort of "apply it" scenario that MPEP 2106.05(A), citing Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 cautions does not qualify as significantly more. 
	On p. 31, the Applicant alleges that 1) the apparatus of the invention comprising a programmed processor provides a technological solution and improvement to technology for allowing users to view or watch sport betting remotely, communicate to one another, be provided information, and provide information to other entities, for providing fair betting. 
	The Examiner respectfully disagrees, finding that the apparatus claimed, as discussed in the Non-Final Rejection of 12/22/2021, is a generic technological context in which to apply abstract ideas for organizing human activity, which itself cannot transform an abstract idea into significantly more. 
	On pp. 32-33, the Applicant alleges that 2) the apparatus receiving information regarding transmitted bets and processes this information, and conveying a confirmation message provides a technological solution and improvement to technology.
	The Examiner respectfully disagrees, again finding that data gathering, and furthermore the conveyance of nonfunctional descriptive material for informing a human being without affecting the function of a computing apparatus itself (printed matter), do not represent technological solutions or improvements to technology and furthermore lack the ability to transform claimed abstract ideas into significantly more.
	On pp. 33-34, the Applicant alleges that 3) a transmitter and 4) a receiver for transmitting and receiving information to and from a user's communication device represents a technological solution or improvement to technology.
	Pp. 36-38 recite the same features 1-5 described on pp. 31-35 and Applicant alleges that when considered individually, as an ordered combination, and in view of the specification, these features provide technological improvements to and for on-line sports betting, on-line gaming and/or gambling platforms and/or computers used therewith.
	The Examiner respectfully disagrees, finding that a transmitter and receiver that are not claimed as having any novel structure or function, being used in a well-understood, routine and conventional way, do not represent a technological solution or improvement to technology. When considered alone, the 'processor,' 'transmitter,' and 'receiver,' of claim 3 do not have any specifications as to their construction or implementation, and so these generic technological devices cannot impart eligibility to the practice of abstract ideas. And there is nothing about their combination with each other and/or with the recited abstract ideas of the claim that reveals that these components are integral to the practice of the invention such that some unexpected advantage or technological solution to a stated problem is produced.
	MPEP 2106.05(A) provides instructions for evaluating whether claim elements additional to the abstract ideas themselves amount to an inventive concept. Here it is noted that, 
	Limitations that the courts have found to qualify as "significantly more" when recited in a claim with a judicial exception include: 
	i. Improvements to the functioning of a computer, e.g., a modification of conventional internet hyperlink protocol to dynamically produce a dual-source hybrid webpage, as discussed in DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258-59, 113 USPQ2d 1097, 1106-07 (Fed. Cir. 2014) (see MPEP § 2106.05(a));
	ii. Improvements to any other technology or technical field, e.g., a modification of conventional rubber-molding processes to utilize a thermocouple inside the mold to constantly monitor the temperature and thus reduce under- and over-curing problems common in the art, as discussed in Diamond v. Diehr, 450 U.S. 175, 191-92, 209 USPQ 1, 10 (1981) (see MPEP § 2106.05(a)); 
[...]
	Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: 
	i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see MPEP § 2106.05(f));
	ii. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d))" In the instant case
	In the instant case, using a transmitter to transmit and a receiver to receive information does not modify conventional use of a computer to produce a novel outcome, nor does it purport to modify a technological process in a technical field to produce any unexpected result. Instead, it represents mere instructions to implement an abstract idea on a generic computer through routine and convention activities previously known in the industry.
	Applicant's remarks on pp. 38-39 make reference to a large portion of the Office Action, that spanning from p. 2. line 9 to p. 7 line 8, and allege that in this section, the Examiner 'does not focus on the language, including all of the limitations of independent claim 3, and does not consider all of the claims limitations [sic] of independent claim 3 as a whole,' and, 'do not consider all of the claim limitations of independent claim 3 individually and as an ordered combination, and in light of the Specification'. This general allegation by Applicant fails to criticize or point out any specific content of this section of the Office Action that could establish where the Examiner allegedly oversimplifies the invention or fails to consider any particular limitations. As such this argument is found to be unpersuasive.
	The arguments in IB(1)(b) on pp. 40-41 are summarized that Applicant believes claims 4-19 are not directed to abstract ideas because they depend from claim 3. As discussed above, the Examiner maintains that claim 3 is directed to abstract ideas without significantly more. Because there are no separate arguments from Applicant as to how any of claims 4-19 could impart eligibility, the 35 USC 101 rejections of claims 4-19 are also maintained. 
	In section IB(2), which begins on p. 41, the Applicant argues that independent claim 20 is not directed to abstract ideas, but rather to technological improvements to ‘technological improvements in and to, at the very least, on-line sports betting platforms, on-line gaming platforms, and/or on-line gambling platforms, and/or computers utilized therein or therewith'
The evidence Applicant relies on as support for the argument of a technological improvement, on p. 43 of the Remarks, is p. 1 line 24 to P. 2 line 14 of the specification, which describes the alleged need for technological improvements in sports betting and gambling on sporting events so as to provide 'level, and fair, playing field for all those individuals who desire to engage in, and/or to participate in, sports betting and/or sports betting activities.' The Applicant argues on p. 45 that the invention of claim 20 provides five technological solutions and improvements to technology:
	1) allowing a user to view or watch a sporting event from a remote location, communicate with others during the sporting event, 
	2) allowing a user to place bets on and view a sporting event from a remote location and watch the sporting event and place in-game bets
	3) appears to be a substantial duplicate of 2, with the wording of place a bet and viewing reversed
	4) allowing a user to communicate with a user, individual or sports betting operator
	5) providing reporting for oversight, governance, or advertising and to provide a level and fair playing field.
	The Examiner respectfully disagrees, finding that the first four alleged solutions comprise abstract ideas themselves representing organized human activity including fundamental economic practices and managing personal behavior or interactions between people without significantly more. As explained by the Examiner on Pp. 2-3 of the Non-Final Rejection of 12/22/2021, "The claim(s) recite(s) methods for fundamental economic practices (wagering) and organized human activity in practicing social gambling wherein users can communicate and engage in public and private wagers while watching a sporting event.  MPEP 2106.04(a)(2), under the heading “A. Fundamental Economic Practices or Principles, cites In re Smith, 815 F.3d 816, 818-19, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016) (describing a new set of rules for conducting a wagering game as a "fundamental economic practice") MPEP 2106.04(a)(2) also describes that the phrase, “methods of organizing human activity” is used to describe concepts relating to: managing personal behavior or relationships or interactions between people, including social activities and following rules or instructions. An example of a claim reciting following rules or instructions is In re Marco Guldenaar Holding B.V., 911 F.3d 1157, 1161, 129 USPQ2d 1008, 1011 (Fed. Cir. 2018). The patentee claimed a method of playing a dice game including placing wagers on whether certain die faces will appear face up. 911 F.3d at 1160; 129 USPQ2d at 1011. The Federal Circuit determined that the claims were directed to the abstract idea of "rules for playing games", which the court characterized as a certain method of organizing human activity. 911 F.3d at 1160-61; 129 USPQ2d at 1011."
	The fifth alleged technological improvement, providing a third-party entity such as a governing body, analytics provider, gaming facility, financial institution, or escrow agent for overseeing sports betting, represents mere data-gathering which is an extra-solution activity that neither represents an improvement to technology or technological solution nor transforms the abstract ideas of the claimed invention into significantly more. This is the sort of "apply it" scenario that MPEP 2106.05(A), citing Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 cautions does not qualify as significantly more. 
On p. 46, the Applicant alleges that 1) the apparatus of the invention comprising a programmed processor provides a technological solution and improvement to technology for allowing users to view or watch sport betting remotely, communicate to one another, be provided information, and provide information to other entities, for providing fair betting. 
	The Examiner respectfully disagrees, finding that the apparatus claimed, as discussed in the Non-Final Rejection of 12/22/2021, is a generic technological context in which to apply abstract ideas for organizing human activity, which itself cannot transform an abstract idea into significantly more. The Examiner is not persuaded that generic computing components used to provide the abstract ideas identified by the Examiner through well-understood, routine and conventional use of such components establish any specific improvements to a technology or field such as would be achieved by modifying conventional use of a computer and/or modifying a technological process.
	Referring back to MPEP 2106.05(a), this section of the MPEP provides examples that the courts have indicated may show an improvement in computer functionality. Here it is stated that:
In computer-related technologies, the examiner should determine whether the claim purports to improve computer capabilities or, instead, invokes computers merely as a tool. Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336, 118 USPQ2d 1684, 1689 (Fed. Cir. 2016). In Enfish, the court evaluated the patent eligibility of claims related to a self-referential database. Id. The court concluded the claims were not directed to an abstract idea, but rather an improvement to computer functionality. Id. It was the specification’s discussion of the prior art and how the invention improved the way the computer stores and retrieves data in memory in combination with the specific data structure recited in the claims that demonstrated eligibility. 822 F.3d at 1339, 118 USPQ2d at 1691. The claim was not simply the addition of general purpose computers added post-hoc to an abstract idea, but a specific implementation of a solution to a problem in the software arts. 822 F.3d at 1339, 118 USPQ2d at 1691.
Examples that the courts have indicated may show an improvement in computer-functionality:
i. A modification of conventional Internet hyperlink protocol to dynamically produce a dual-source hybrid webpage, DDR Holdings, 773 F.3d at 1258-59, 113 USPQ2d at 1106-07;
ii. Inventive distribution of functionality within a network to filter Internet content, BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350-51, 119 USPQ2d 1236, 1243 (Fed. Cir. 2016);
iii. A method of rendering a halftone digital image, Research Corp. Techs. v. Microsoft Corp., 627 F.3d 859, 868-69, 97 USPQ2d 1274, 1380 (Fed. Cir. 2010);
iv. A distributed network architecture operating in an unconventional fashion to reduce network congestion while generating networking accounting data records, Amdocs (Israel), Ltd. v. Openet Telecom, Inc., 841 F.3d 1288, 1300-01, 120 USPQ2d 1527, 1536-37 (Fed. Cir. 2016); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

v. A memory system having programmable operational characteristics that are configurable based on the type of processor, which can be used with different types of processors without a tradeoff in processor performance, Visual Memory, LLC v. NVIDIA Corp., 867 F.3d 1253, 1259-60, 123 USPQ2d 1712, 1717 (Fed. Cir. 2017);
vi. Technical details as to how to transmit images over a cellular network or append classification information to digital image data, TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614-15, 118 USPQ2d 1744, 1749-50 (Fed. Cir. 2016) (holding the claims ineligible because they fail to provide requisite technical details necessary to carry out the function);
vii. Particular structure of a server that stores organized digital images, TLI Communications, 823 F.3d at 612, 118 USPQ2d at 1747 (finding the use of a generic server insufficient to add inventive concepts to an abstract idea);
viii. A particular way of programming or designing software to create menus, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1241, 120 USPQ2d 1844, 1854 (Fed. Cir. 2016);
ix. A method that generates a security profile that identifies both hostile and potentially hostile operations, and can protect the user against both previously unknown viruses and "obfuscated code," which is an improvement over traditional virus scanning. Finjan Inc. v. Blue Coat Systems, 879 F.3d 1299, 1304, 125 USPQ2d 1282, 1286 (Fed. Cir. 2018);
x. An improved user interface for electronic devices that displays an application summary of unlaunched applications, where the particular data in the summary is selectable by a user to launch the respective application. Core Wireless Licensing S.A.R.L., v. LG Electronics, Inc., 880 F.3d 1356, 1362-63, 125 USPQ2d 1436, 1440-41 (Fed. Cir. 2018);
xi. Specific interface and implementation for navigating complex three-dimensional spreadsheets using techniques unique to computers; Data Engine Techs., LLC v. Google LLC, 906 F.3d 999, 1009, 128 USPQ2d 1381, 1387 (Fed. Cir. 2018); and
xii. A specific method of restricting software operation within a license, Ancora Tech., Inc. v. HTC America, Inc., 908 F.3d 1343, 1345-46, 128 USPQ2d 1565, 1567 (Fed. Cir. 2018).

And similarly, the MPEP provides examples that the courts have indicated may be sufficient to show an improvement in existing technology. These include:
i. Particular computerized method of operating a rubber molding press, e.g., a modification of conventional rubber-molding processes to utilize a thermocouple inside the mold to constantly monitor the temperature and thus reduce under- and over-curing problems common in the art, Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 8 and 10 (1981);
ii. New telephone, server, or combination thereof, TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 612, 118 USPQ2d 1744, 1747 (Fed. Cir. 2016);
iii. An advance in the process of downloading content for streaming, Affinity Labs of Tex. v. DirecTV, LLC, 838 F.3d 1253, 1256, 120 USPQ2d 1201, 1202 (Fed. Cir. 2016);
iv. Improved, particular method of digital data compression, DDR Holdings, LLC. v. Hotels.com, L.P., 773 F.3d 1245, 1259, 113 USPQ2d 1097, 1107 (Fed. Cir. 2014); Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016);
v. Particular method of incorporating virus screening into the Internet, Symantec Corp., 838 F.3d at 1321-22, 120 USPQ2d at 1362-63;
vi. Components or methods, such as measurement devices or techniques, that generate new data, Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1355, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016);
vii. Particular configuration of inertial sensors and a particular method of using the raw data from the sensors, Thales Visionix, Inc. v. United States, 850 F.3d 1343, 1348-49, 121 USPQ2d 1898, 1902 (Fed. Cir. 2017);
viii. A specific, structured graphical user interface that improves the accuracy of trader transactions by displaying bid and asked prices in a particular manner that prevents order entry at a changed price, Trading Techs. Int’l, Inc. v. CQG, Inc., 675 Fed. App'x 1001 (Fed. Cir. 2017) (non-precedential); and
ix. Improved process for preserving hepatocytes for later use, Rapid Litig. Mgmt. v. CellzDirect, Inc., 827 F.3d 1042, 1050, 119 USPQ2d 1370, 1375 (Fed. Cir. 2016).

To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology. See MPEP § 2106.05(f) for more information about mere instructions to apply an exception.

In the instant case, the Examiner finds that the claims fail to purport to improving computer capabilities or improvements to any other technology or technical field because any reference to the use of computers is to merely generic hardware performing routine and conventional prior art functions (a receiver receiving data, a transmitter transmitting data, etc.). The claims invoke computers merely as a tool to apply the claimed abstract ideas for organizing human activity. None of the examples provided by the courts for improving computer functionality are found in the instant claims. The claims also fail to recite details regarding how a computer aids the method or the significance of a computer to the performance of the method.
	On pp. 47-48, the Applicant alleges that 2) the apparatus receiving information regarding transmitted bets and processes this information, and conveying a confirmation message provides a technological solution and improvement to technology.
	The Examiner respectfully disagrees, again finding that data gathering, and furthermore the conveyance of nonfunctional descriptive material for informing a human being without affecting the function of a computing apparatus itself (printed matter), do not represent technological solutions or improvements to technology and furthermore lack the ability to transform claimed abstract ideas into significantly more.
	On p, 48, the Applicant alleges that 3) a transmitter and 4) a receiver for transmitting and receiving information to and from a user's communication device represents a technological solution or improvement to technology.
	And on pp. 48-49, the Applicant alleges that generating a report containing betting information and outcomes of bets, bettor ID information and social comments from other users regarding suspected cheating, game or match fixing, is a technological solution and improvement to technology because it provides certain entities with the information. The collection of such information represents mere data-gathering which is an extra-solution activity that neither represents an improvement to technology or technological solution nor transforms the abstract ideas of the claimed invention into significantly more. This is the sort of "apply it" scenario that MPEP 2106.05(A), citing Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 cautions does not qualify as significantly more. And the conveyance of nonfunctional descriptive information (printed matter) to human consumers using conventional computing devices in conventional ways for the purpose of informing them does not represent significantly more than the abstract ideas of the claimed invention. 
	Pp. 50-53 recite the same features 1-5 described on pp. 46-49 and Applicant alleges that when considered individually, as an ordered combination, and in view of the specification, these features provide technological improvements to and for on-line sports betting, on-line gaming and/or gambling platforms and/or computers used therewith.
	The Examiner respectfully disagrees, finding that a transmitter and receiver that are not claimed as having any novel structure or function, being used in a well-understood, routine and conventional way, do not represent a technological solution or improvement to technology. When considered alone, the 'processor,' 'transmitter,' and 'receiver,' of claim 20 do not have any specifications as to their construction or implementation, and so these generic technological devices cannot impart eligibility to the practice of abstract ideas. And there is nothing about their combination with each other and/or with the recited abstract ideas of the claim that reveals that these components are integral to the practice of the invention such that some unexpected advantage or technological solution to a stated problem is produced.
Argument IB(3), which begins on p. 54, is that independent claims 21 and 22 are not directed to abstract ideas and that they recite additional elements that integrate abstract ideas into a practical application & technological improvements to sports betting/online gambling.
	IB(3)(a), beginning on p. 55 and extending to p. 57, reproduces the entirety of claim 21, and on pp. 57-58, the Applicant argues that the claim as a whole is 'directed to technological improvements in and to, at the very least, on-line sports betting platforms, on-line gaming platforms, and/or on-line gambling platforms, and/or computers utilized therein or therewith'
	The evidence Applicant relies on as support for the argument of a technological improvement, on p. 27 of the Remarks, is p. 1 line 24 to P. 2 line 14 of the specification, which describes the alleged need for technological improvements in sports betting and gambling on sporting events so as to provide 'level, and fair, playing field for all those individuals who desire to engage in, and/or to participate in, sports betting and/or sports betting activities.' The Applicant argues on pp. 58-59 that the invention of claim 21 provides the following technological solutions and improvements to technology:
	1) allowing a user to place a bet on a sporting event from a remote location 
	2) allowing a user to view or watch a sporting event from a remote location and communicate with other users and place bets on in-game events and be provided with information available to others and provide a level and fair playing field
	3) providing reporting for oversight, governance, or advertising and to provide a level and fair playing field.
	The Examiner respectfully disagrees, finding that these alleged solutions comprise abstract ideas themselves representing organized human activity including fundamental economic practices and managing personal behavior or interactions between people without significantly more. As explained by the Examiner on Pp. 2-3 of the Non-Final Rejection of 12/22/2021, "The claim(s) recite(s) methods for fundamental economic practices (wagering) and organized human activity in practicing social gambling wherein users can communicate and engage in public and private wagers while watching a sporting event.  MPEP 2106.04(a)(2), under the heading “A. Fundamental Economic Practices or Principles, cites In re Smith, 815 F.3d 816, 818-19, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016) (describing a new set of rules for conducting a wagering game as a "fundamental economic practice") MPEP 2106.04(a)(2) also describes that the phrase, “methods of organizing human activity” is used to describe concepts relating to: managing personal behavior or relationships or interactions between people, including social activities and following rules or instructions. An example of a claim reciting following rules or instructions is In re Marco Guldenaar Holding B.V., 911 F.3d 1157, 1161, 129 USPQ2d 1008, 1011 (Fed. Cir. 2018). The patentee claimed a method of playing a dice game including placing wagers on whether certain die faces will appear face up. 911 F.3d at 1160; 129 USPQ2d at 1011. The Federal Circuit determined that the claims were directed to the abstract idea of "rules for playing games", which the court characterized as a certain method of organizing human activity. 911 F.3d at 1160-61; 129 USPQ2d at 1011."
	On pp. 60-63, the Applicant alleges that three problems are solved by the method of claim 21 through three features: 1) allowing a user to place a bet from a remote location, 2) allowing a user to view a sporting event from a remote location and communicate with other users and place bets on in-game events and be provided with information available to others and provide a level and fair playing field, and 3) providing reporting for oversight, governance, or advertising and to provide a level and fair playing field. And on pp. 64-65, the Applicant repeats these same features and alleges that they also represent ‘technological solutions and technological improvements.’
These alleged solutions to problems and technological solutions/improvements are the same features listed as technological solutions and improvements to technology on pp. 58-59 and as discussed above, these features cannot impart eligibility to ineligible abstract ideas because these features themselves are abstract ideas for fundamental economic practices and methods of organizing human activity without any evidence of “significantly more”. As discussed above with regard to MPEP MPEP 2106.05(a), “the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements. See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981))” 
Argument IB(3(b)), which begins on p. 67, is that independent claim 22 is not directed to abstract ideas and that they recite additional elements that integrate abstract ideas into a practical application & technological improvements to sports betting/online gambling.
Pp. 68-70 of the Remarks cites Trading Technologies and Bascom Global Internet Services, again without explaining the significance or relevance of these court decisions to the subject matter eligibility analysis of the instant invention. Pp. 71-72 includes a general  allegation that each of claims 3-22 contains additional elements that improve the technology of on-line sports betting/gaming/gambling platforms.
Argument IC(1) alleges that claims 3-19 contain inventive concepts. IC(1)(a) further alleges that the inventive concept(s) of claim 3 includes five technological solutions and improvements to technology:
	1) allowing a user to view or watch a sporting event from a remote location, communicate with others during the sporting event, 
	2) allowing a user to place bets on and view a sporting event from a remote location and watch the sporting event and place in-game bets
	3) appears to be a substantial duplicate of 2, with the wording of place a bet and viewing reversed
	4) allowing a user to communicate with a user, individual or sports betting operator
	5) providing reporting for oversight, governance, or advertising and to provide a level and fair playing field.
	PP. 75-79 again list the same five features and allegations of them being technological solutions discussed immediately above.
	The Examiner finds that the first four alleged solutions comprise abstract ideas themselves representing organized human activity including fundamental economic practices and managing personal behavior or interactions between people without significantly more. As explained by the Examiner on Pp. 2-3 of the Non-Final Rejection of 12/22/2021, "The claim(s) recite(s) methods for fundamental economic practices (wagering) and organized human activity in practicing social gambling wherein users can communicate and engage in public and private wagers while watching a sporting event.  MPEP 2106.04(a)(2), under the heading “A. Fundamental Economic Practices or Principles, cites In re Smith, 815 F.3d 816, 818-19, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016) (describing a new set of rules for conducting a wagering game as a "fundamental economic practice") MPEP 2106.04(a)(2) also describes that the phrase, “methods of organizing human activity” is used to describe concepts relating to: managing personal behavior or relationships or interactions between people, including social activities and following rules or instructions. An example of a claim reciting following rules or instructions is In re Marco Guldenaar Holding B.V., 911 F.3d 1157, 1161, 129 USPQ2d 1008, 1011 (Fed. Cir. 2018). The patentee claimed a method of playing a dice game including placing wagers on whether certain die faces will appear face up. 911 F.3d at 1160; 129 USPQ2d at 1011. The Federal Circuit determined that the claims were directed to the abstract idea of "rules for playing games", which the court characterized as a certain method of organizing human activity. 911 F.3d at 1160-61; 129 USPQ2d at 1011." As discussed above, MPEP 2106.05(a) cautions that, “It is important to note, the judicial exception alone cannot provide the improvement. “
	The fifth alleged technological improvement, providing a third-party entity such as a governing body, analytics provider, gaming facility, financial institution, or escrow agent for overseeing sports betting, represents mere data-gathering which is an extra-solution activity that neither represents an improvement to technology or technological solution nor transforms the abstract ideas of the claimed invention into significantly more. This is the sort of "apply it" scenario that MPEP 2106.05(A), citing Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 cautions does not qualify as significantly more. 
	The Examiner respectfully disagrees with Applicant’s allegation on pp. 80-81 that the components of claim 3 are “non-conventional and non-generic” and serve to provide the above-listed five improvements. The Applicant fails to point out any specific components of claim 3 that are non-conventional or any of their uses that are non-generic. 
The Applicant argues, beginning on p. 82, that claim 20 contains inventive concepts, and on pp. 83-85 alleges that these inventive concepts include five features  that purport to provide technological solutions and improvements to technology:
	1) allowing a user to view or watch a sporting event from a remote location, communicate with others during the sporting event, 
	2) allowing a user to place bets on and view a sporting event from a remote location and watch the sporting event and place in-game bets
	3) appears to be a substantial duplicate of 2, with the wording of place a bet and viewing reversed
	4) allowing a user to communicate with a user, individual or sports betting operator
	5) providing reporting for oversight, governance, or advertising and to provide a level and fair playing field.
	PP. 85-89 again list the same five features and allegations of them being technological solutions discussed immediately above.
	The Examiner finds that the first four alleged solutions comprise abstract ideas themselves representing organized human activity including fundamental economic practices and managing personal behavior or interactions between people without significantly more. As explained by the Examiner on Pp. 2-3 of the Non-Final Rejection of 12/22/2021, "The claim(s) recite(s) methods for fundamental economic practices (wagering) and organized human activity in practicing social gambling wherein users can communicate and engage in public and private wagers while watching a sporting event.  MPEP 2106.04(a)(2), under the heading “A. Fundamental Economic Practices or Principles, cites In re Smith, 815 F.3d 816, 818-19, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016) (describing a new set of rules for conducting a wagering game as a "fundamental economic practice") MPEP 2106.04(a)(2) also describes that the phrase, “methods of organizing human activity” is used to describe concepts relating to: managing personal behavior or relationships or interactions between people, including social activities and following rules or instructions. An example of a claim reciting following rules or instructions is In re Marco Guldenaar Holding B.V., 911 F.3d 1157, 1161, 129 USPQ2d 1008, 1011 (Fed. Cir. 2018). The patentee claimed a method of playing a dice game including placing wagers on whether certain die faces will appear face up. 911 F.3d at 1160; 129 USPQ2d at 1011. The Federal Circuit determined that the claims were directed to the abstract idea of "rules for playing games", which the court characterized as a certain method of organizing human activity. 911 F.3d at 1160-61; 129 USPQ2d at 1011." As discussed above, MPEP 2106.05(a) cautions that, “It is important to note, the judicial exception alone cannot provide the improvement. “
	The fifth alleged technological improvement, providing a third-party entity such as a governing body, analytics provider, gaming facility, financial institution, or escrow agent for overseeing sports betting, represents mere data-gathering which is an extra-solution activity that neither represents an improvement to technology or technological solution nor transforms the abstract ideas of the claimed invention into significantly more. This is the sort of "apply it" scenario that MPEP 2106.05(A), citing Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 cautions does not qualify as significantly more. 
	The Examiner respectfully disagrees with Applicant’s allegation on p. 90 that the components of claim 3 are “non-conventional and non-generic” and serve to provide the above-listed five improvements. The Applicant fails to point out any specific components of claim 3 that are non-conventional or any of their uses that are non-generic. 
The Applicant alleges on pp. 91-94 that the invention of claim 21 contains the following additional elements that purport to contain an inventive concept:
	1) allowing a user to place a bet on a sporting event from a remote location 
	2) allowing a user to view or watch a sporting event from a remote location and communicate with other users and place bets on in-game events and be provided with information available to others and provide a level and fair playing field
	3) providing reporting for oversight, governance, or advertising and to provide a level and fair playing field.
	Pp. 94-97 list the same three concepts and additionally allege that these features provide technological solutions or improvements to technology.
	The Examiner respectfully disagrees, finding that these alleged solutions comprise abstract ideas themselves representing organized human activity including fundamental economic practices and managing personal behavior or interactions between people without significantly more. As explained by the Examiner on Pp. 2-3 of the Non-Final Rejection of 12/22/2021, "The claim(s) recite(s) methods for fundamental economic practices (wagering) and organized human activity in practicing social gambling wherein users can communicate and engage in public and private wagers while watching a sporting event.  MPEP 2106.04(a)(2), under the heading “A. Fundamental Economic Practices or Principles, cites In re Smith, 815 F.3d 816, 818-19, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016) (describing a new set of rules for conducting a wagering game as a "fundamental economic practice") MPEP 2106.04(a)(2) also describes that the phrase, “methods of organizing human activity” is used to describe concepts relating to: managing personal behavior or relationships or interactions between people, including social activities and following rules or instructions. An example of a claim reciting following rules or instructions is In re Marco Guldenaar Holding B.V., 911 F.3d 1157, 1161, 129 USPQ2d 1008, 1011 (Fed. Cir. 2018). The patentee claimed a method of playing a dice game including placing wagers on whether certain die faces will appear face up. 911 F.3d at 1160; 129 USPQ2d at 1011. The Federal Circuit determined that the claims were directed to the abstract idea of "rules for playing games", which the court characterized as a certain method of organizing human activity. 911 F.3d at 1160-61; 129 USPQ2d at 1011."
	And as discussed above, MPEP 2106.05(a) describes that an argument that a claim improves technology must point out particular solutions to problems or particular ways of achieving a desired outcome, and wherein the judicial exception alone cannot provide the improvement. The Examiner respectfully submits that the Applicant does not meet this burden. 
The Examiner respectfully disagrees with Applicant’s allegation on p. 99 that the components of claim 21 are “non-conventional and non-generic” and serve to provide the above-listed five improvements. The Applicant fails to point out any specific components of claim 21 that are non-conventional or any of their uses that are non-generic. 
	The Examiner finds Applicant’s argument on p. 100 that claim 22 is eligible because it depends on claim 21 unpersuasive for all of the reasons discussed above with regard to claim 21. 
	For at least the above reasons, the 35 USC § 101 rejection of claims 3-22 is maintained because all of these claims are directed to abstract ideas without significantly more.  
	The Examiner is unpersuaded by Applicant’s arguments on pp. 100-108 that the claims are patentable over the prior art of Hayon, Razor Sports, Mccafferty, Williams, Lockton, Hill, Harris, and/or Von Kohorn. Here, Applicant lists various features of the claimed invention and alleges that they render the invention patentable over the art, but does not point out any specific ways in which the Examiner erred in findings of obviousness over these references. The amendments to the claims made 06/03/2022 were largely clerical in nature and did not significantly change the scope of the claims such that the prior art would be overcome by these amendments. And where independent claims 3, 20 and 21 were amended to remove the recitation of “social network,” the Markush grouping previously containing this recitation additionally contains a recitation of “analytics provider.” The Examiner explains in the rejection of claims 3, 20 and 21 below how the secondary reference of McCafferty additionally teaches sending reports comprising gaming-derived data to an analytics provider.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 3-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more. The claim(s) recite(s) methods for fundamental economic practices (wagering) and organized human activity (practicing social gambling wherein users can communicate while wagering and while watching a sporting event).  MPEP 2106.04(a)(2), under the heading “A. Fundamental Economic Practices or Principles, cites In re Smith, 815 F.3d 816, 818-19, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016) (describing a new set of rules for conducting a wagering game as a "fundamental economic practice") MPEP 2106.04(a)(2) also describes that the phrase, “methods of organizing human activity” is used to describe concepts relating to: managing personal behavior or relationships or interactions between people, including social activities and following rules or instructions. An example of a claim reciting methods of organizing human activity is In re Marco Guldenaar Holding B.V., 911 F.3d 1157, 1161, 129 USPQ2d 1008, 1011 (Fed. Cir. 2018). The patentee claimed a method of playing a dice game including placing wagers on whether certain die faces will appear face up. 911 F.3d at 1160; 129 USPQ2d at 1011. The Federal Circuit determined that the claims were directed to the abstract idea of "rules for playing games", which the court characterized as a certain method of organizing human activity. 911 F.3d at 1160-61; 129 USPQ2d at 1011.
Independent claims 3, 20 and 21 each recites the abstract ideas of:
allowing the first user to communicate with a second user of a plurality of users during or after the sporting event
allows the first user to place a bet or to place any number of bets on outcome(s)… which occur during the sporting event
displaying information regarding an available bet or available bets…
allowing the first user to post a comment regarding suspected game fixing, match fixing, or cheating
The claimed ‘electronic forum’ and the communication means of text messaging and video or audio conferencing and the additional elements of confirmation messages are interpreted as establishing a generic technological field in which to apply the abstract ideas of the claim. 
The claimed receiving information regarding bets to be placed by users wherein the bets are transmitted from communication devices is interpreted as insignificant pre-solution activity in the form of data gathering. 
The claimed report generation is also interpreted as insignificant extra-solution activity in the form of data gathering.
The dependent claims recite various ancillary technologies and/or components that are not integrated into the practice of the invention and merely represent insignificant or nominal contributions thereto – claim 4 recites a headset, claim 8 recites 360 degree video, claims 9 and 19 recites a wearable device, and claim 12 recites a 360 degree headset, VR or AR headset. All of these ancillary components represent extra-solution activity, which does not amount to an inventive concept because they represent routine and conventional components used in routine and conventional ways, which cannot transform an unpatentable principle into a patentable process. Dependent claim 5 recites a duplication of parts in the form of multiple broadcasts, claim 6 recites conveying a message, claim 7 recites an intended location of a computer, claims 10 and 22 recite a win/loss message, claim 11 recites a streaming delay, claims 13 and 15 recite storing data, claim 14 recites receiving and processing data, claims 16-17 recites what the details of nonfunctional descriptive material are, and claim 18 recites time zone differences being accounted for. These further dependent claims also represent pre- and post-solution activity that is routine and conventional and can not save eligibility of the unpatentable abstract ideas claimed. As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978). In Flook, the Court reasoned that "[t]he notion that post-solution activity, no matter how conventional or obvious in itself, can transform an unpatentable principle into a patentable process exalts form over substance.”
Following the guidance outlined in MPEP 2106.04(d), The Examiner determines that the judicial exception is not integrated into a practical application for at least the following reasons: 
a) The claims do not recite any specific improvements to the function of any computer(s) or to a field of technology. Independent claims 3, 20 and 21 do not recite any software or hardware beyond some computer having a processor. And no technological field is claimed as being improved. The additional hardware components claimed in the dependent claims are generic electronic components that are not integrated into the claimed invention and do not represent an improvement to a function of the computer of claims 3, 20 and 21. MPEP 2106.05(a) provides examples that the courts have indicated may show an improvement in computer functionality. Here it is stated that:
In computer-related technologies, the examiner should determine whether the claim purports to improve computer capabilities or, instead, invokes computers merely as a tool. Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336, 118 USPQ2d 1684, 1689 (Fed. Cir. 2016). In Enfish, the court evaluated the patent eligibility of claims related to a self-referential database. Id. The court concluded the claims were not directed to an abstract idea, but rather an improvement to computer functionality. Id. It was the specification’s discussion of the prior art and how the invention improved the way the computer stores and retrieves data in memory in combination with the specific data structure recited in the claims that demonstrated eligibility. 822 F.3d at 1339, 118 USPQ2d at 1691. The claim was not simply the addition of general purpose computers added post-hoc to an abstract idea, but a specific implementation of a solution to a problem in the software arts. 822 F.3d at 1339, 118 USPQ2d at 1691.
Examples that the courts have indicated may show an improvement in computer-functionality:
i. A modification of conventional Internet hyperlink protocol to dynamically produce a dual-source hybrid webpage, DDR Holdings, 773 F.3d at 1258-59, 113 USPQ2d at 1106-07;
ii. Inventive distribution of functionality within a network to filter Internet content, BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350-51, 119 USPQ2d 1236, 1243 (Fed. Cir. 2016);
iii. A method of rendering a halftone digital image, Research Corp. Techs. v. Microsoft Corp., 627 F.3d 859, 868-69, 97 USPQ2d 1274, 1380 (Fed. Cir. 2010);
iv. A distributed network architecture operating in an unconventional fashion to reduce network congestion while generating networking accounting data records, Amdocs (Israel), Ltd. v. Openet Telecom, Inc., 841 F.3d 1288, 1300-01, 120 USPQ2d 1527, 1536-37 (Fed. Cir. 2016); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

v. A memory system having programmable operational characteristics that are configurable based on the type of processor, which can be used with different types of processors without a tradeoff in processor performance, Visual Memory, LLC v. NVIDIA Corp., 867 F.3d 1253, 1259-60, 123 USPQ2d 1712, 1717 (Fed. Cir. 2017);
vi. Technical details as to how to transmit images over a cellular network or append classification information to digital image data, TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614-15, 118 USPQ2d 1744, 1749-50 (Fed. Cir. 2016) (holding the claims ineligible because they fail to provide requisite technical details necessary to carry out the function);
vii. Particular structure of a server that stores organized digital images, TLI Communications, 823 F.3d at 612, 118 USPQ2d at 1747 (finding the use of a generic server insufficient to add inventive concepts to an abstract idea);
viii. A particular way of programming or designing software to create menus, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1241, 120 USPQ2d 1844, 1854 (Fed. Cir. 2016);
ix. A method that generates a security profile that identifies both hostile and potentially hostile operations, and can protect the user against both previously unknown viruses and "obfuscated code," which is an improvement over traditional virus scanning. Finjan Inc. v. Blue Coat Systems, 879 F.3d 1299, 1304, 125 USPQ2d 1282, 1286 (Fed. Cir. 2018);
x. An improved user interface for electronic devices that displays an application summary of unlaunched applications, where the particular data in the summary is selectable by a user to launch the respective application. Core Wireless Licensing S.A.R.L., v. LG Electronics, Inc., 880 F.3d 1356, 1362-63, 125 USPQ2d 1436, 1440-41 (Fed. Cir. 2018);
xi. Specific interface and implementation for navigating complex three-dimensional spreadsheets using techniques unique to computers; Data Engine Techs., LLC v. Google LLC, 906 F.3d 999, 1009, 128 USPQ2d 1381, 1387 (Fed. Cir. 2018); and
xii. A specific method of restricting software operation within a license, Ancora Tech., Inc. v. HTC America, Inc., 908 F.3d 1343, 1345-46, 128 USPQ2d 1565, 1567 (Fed. Cir. 2018).

And similarly, the MPEP provides examples that the courts have indicated may be sufficient to show an improvement in existing technology. These include:
i. Particular computerized method of operating a rubber molding press, e.g., a modification of conventional rubber-molding processes to utilize a thermocouple inside the mold to constantly monitor the temperature and thus reduce under- and over-curing problems common in the art, Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 8 and 10 (1981);
ii. New telephone, server, or combination thereof, TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 612, 118 USPQ2d 1744, 1747 (Fed. Cir. 2016);
iii. An advance in the process of downloading content for streaming, Affinity Labs of Tex. v. DirecTV, LLC, 838 F.3d 1253, 1256, 120 USPQ2d 1201, 1202 (Fed. Cir. 2016);
iv. Improved, particular method of digital data compression, DDR Holdings, LLC. v. Hotels.com, L.P., 773 F.3d 1245, 1259, 113 USPQ2d 1097, 1107 (Fed. Cir. 2014); Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016);
v. Particular method of incorporating virus screening into the Internet, Symantec Corp., 838 F.3d at 1321-22, 120 USPQ2d at 1362-63;
vi. Components or methods, such as measurement devices or techniques, that generate new data, Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1355, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016);
vii. Particular configuration of inertial sensors and a particular method of using the raw data from the sensors, Thales Visionix, Inc. v. United States, 850 F.3d 1343, 1348-49, 121 USPQ2d 1898, 1902 (Fed. Cir. 2017);
viii. A specific, structured graphical user interface that improves the accuracy of trader transactions by displaying bid and asked prices in a particular manner that prevents order entry at a changed price, Trading Techs. Int’l, Inc. v. CQG, Inc., 675 Fed. App'x 1001 (Fed. Cir. 2017) (non-precedential); and
ix. Improved process for preserving hepatocytes for later use, Rapid Litig. Mgmt. v. CellzDirect, Inc., 827 F.3d 1042, 1050, 119 USPQ2d 1370, 1375 (Fed. Cir. 2016).

To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology. See MPEP § 2106.05(f) for more information about mere instructions to apply an exception.

In the instant case, the Examiner finds that the claims fail to purport to improving computer capabilities or improvements to any other technology or technical field because any reference to the use of computers is to merely generic hardware performing routine and conventional prior art functions (a receiver receiving data, a transmitter transmitting data, etc.). The claims invoke computers merely as a tool to apply the claimed abstract ideas for organizing human activity. None of the examples provided by the courts for improving computer functionality are found in the instant claims. The claims also fail to recite details regarding how a computer aids the method or the significance of a computer to the performance of the method.
b) No particular machine or manufacture is claimed that is used to implement the abstract idea or that is/are integral to the claim (As described above, the ancillary additional components recited in the dependent claims are considered to be extra-solution activity cause they are not used to implement the abstract ideas of claims 3, 20 and 21 and are not integral to the ideas thereof.)
c) There is no recited effectuation of a transformation or reduction of a particular article to a different state or thing.
d) There is no application of the abstract ideas in any other meaningful way beyond generally linking the use of the abstract idea to a technological environment (a digital forum) such that the claim as a whole is more than a drafting effort designed to monopolize the exception. As explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible "simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use." Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. A more recent example of a limitation that does no more than generally link a judicial exception to a particular technological environment is Affinity Labs of Texas v. DirecTV, LLC, 838 F.3d 1253, 120 USPQ2d 1201 (Fed. Cir. 2016). In Affinity Labs, the claim recited a broadcast system in which a cellular telephone located outside the range of a regional broadcaster (1) requests and receives network-based content from the broadcaster via a streaming signal, (2) is configured to wirelessly download an application for performing those functions, and (3) contains a display that allows the user to select particular content. 838 F.3d at 1255-56, 120 USPQ2d at 1202. The court identified the claimed concept of providing out-of-region access to regional broadcast content as an abstract idea, and noted that the additional elements limited the wireless delivery of regional broadcast content to cellular telephones (as opposed to any and all electronic devices such as televisions, cable boxes, computers, or the like). 838 F.3d at 1258-59, 120 USPQ2d at 1204. Although the additional elements did limit the use of the abstract idea, the court explained that this type of limitation merely confines the use of the abstract idea to a particular technological environment (cellular telephones) and thus fails to add an inventive concept to the claims. 838 F.3d at 1259, 120 USPQ2d at 1204. An example that the Examiner finds instructive in determining that the instant claimed processor merely indicates a field of use or technological environment in which to apply the recited abstract ideas includes: FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95, 120 USPQ2d 1293, 1295 (Fed. Cir. 2016); Here, the court found that specifying that the abstract idea of monitoring audit log data as relating to transactions or activities that are executed in a computer environment merely limits the claims to the computer field, i.e., to execution on a generic computer. Similarly, the Examiner concludes that instant claims 3-22 merely limit the claimed abstract sports wagering step limitations to a generic computer environment.
Furthermore, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons that the claims are not integrated into a practical application - the claims do not recite any specific improvements to the function of any computer(s) or to a field of technology, no particular machine or manufacture is claimed that is used to implement the abstract idea or that is/are integral to the claim, there is no recited effectuation of a transformation or reduction of a particular article to a different state or thing, and there is no application of the abstract ideas in any other meaningful way beyond generally linking the use of the abstract idea to a technological environment such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5-7, 10, 14, 17 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0379816 to Hayon in view of US 2014/0148238 A1 (Razor Sports, Inc.) (Hereinafter 'Razor Sports') and US 2017/0358173 to McCafferty.
Regarding claim 3, Hayon discloses an apparatus (Abstract, [0001]), comprising:
a processor ([0039], Fig. 1, game server), wherein the processor is programmed to provide, and provides, an electronic forum ([0046], 'The Ul 20 may include the following elements: a live broadcast of a sporting event 21,...betting suggestion provided by the participant users, live chat...') wherein the electronic forum is configured to be transmitted to, and to be displayed via a display of, a first user communication device associated with a first user of a plurality of users ([0039], Fig. 1, user terminal devices 3 through 5),
and further wherein the electronic forum provides a video broadcast of a sporting event to the first user communication device ([0046], 'The Ul 20 may include the following elements: a live broadcast of a sporting event 21)
wherein the electronic forum allows the first user to communicate with a second user of the plurality of users before, during, or after, the sporting event via text messaging and via video conferencing or audio conferencing ([0012] describes that, 'each of the one or more players is participant in the wagering game via an interactive media guidance application adapted to run on a terminal device and to further communicate with the game server. The terminal device...is capable of communicating with the other terminal devices and/or the game server', [0016] describes that, ‘The user interface may further comprise live chat for allowing the interaction between the participant players’ (emphasis added) and [0046] describes the ‘live chat’ functionality of his sports wagering application, [0047] describes that, 'each participant user 31-33 is provided with its own terminal device (e.g., tablet, PC, or any other equipment provided with the guidance application and is capable of communicating with the other terminal devices and/or the computer system of the dealer 22)’,) 
allows the first user to place a bet or to place any number of bets on an outcome, outcomes, an event, or events, of or which occur during the sporting event ([0043] describes generating and presenting betting events to participants and [0046] describes providing a 'betting suggestion provided by the participant users'),
displays information regarding an available bet or available bets, betting odds, changes in betting odds, or analytics information, before, during the video broadcast of the sporting event ([0043] describes betting events, an 'outcome of the betting event, scores (i.e., win)', 'a betting event can be automatically generated and presented to the participants in form of a question that asks them whether team A will score a goal in the next 3 minutes', also see Fig. 2 which illustrates UI elements including a “next bet – corner in 30 seconds? yes/no” and “bet suggestions,” and re: “analytics information,” [0046] describes providing ‘statistics’ and Fig. 2 displays a players rank 23 and statistics 25),
 and allows the first user to post a comment regarding suspected game fixing, match fixing, or cheating involving the sporting event (Because claim 21 is an apparatus claim and because this limitation does not specify any particular structural adaptation or specialized computer programming required to allow a comment posted to being “regarding suspected game fixing…”, Hayon, which includes a ‘live chat’ feature, meets this limitation.)
wherein the apparatus receives information regarding a bet to be placed by or for the first user on or regarding the sporting event, wherein the information regarding the bet is transmitted from the first user communication device or from a second user communication device associated with the first user, wherein the apparatus processes information for placing the bet on or regarding the sporting event ([0034] describes the invention wherein, “The wagering game suggested by the present invention is described that can be played by a plurality of participant users over wide area network (e.g., the Internet) via any applicable platforms such as set-top boxes, smart-phones, personal computers, tablets, and the like. The wagering game involves a series of opportunities to wager on events associated with a live or determinate sporting event, such as a soccer, basketball or football game.
[0037], the invention is practiced wherein a user operates a client device such as a smart phone which is communicatively coupled to a network wherein tasks are provided by remote processing devices)
a transmitter, wherein the transmitter transmits the electronic forum to a user communication device ([0012], 'each of the one or more players is participant in the wagering game via an interactive media guidance application adapted to run on a terminal device and to further communicate with the game server. The terminal device is selected from the group consisting of: set-top-box, smart TV, personal computer, computer based mobile device, or any other equipment provided with the guidance application and is capable of communicating with the other terminal devices and/or the game server1, [0018], 'at least one processor in a game server', and [0043], 'as the sporting event progresses in real-time, more betting events are presented to participants by the system'); and
a receiver, wherein the receiver receives information transmitted from the user communication device ([0018], 'at least one processor in a game server1, [0043], 'responses (predicted outcomes) of the participants are received by the system'),
Although Hayon teaches the same inventive concept substantially as claimed, Hayon is silent as to whether a bet confirmation message containing a link to the forum is output to the user terminal. Hayon also does not specifically contemplate to provide information regarding a private bet or private bets offered by the first user or by a second user of the plurality of users, generating a report containing information regarding bets placed and outcomes of bets placed, wherein the report is transmitted to a sport governing body, a governmental entity, a gaming facility, an analytics provider, a social network, a financial institution, or an escrow agent.
Razor Sports discloses an analogous sports betting apparatus that generates a bet confirmation message ([0024]) containing: information regarding the date and time of the bet, the amount of the bet, the date and time of the sporting event ([0044], 'sporting event specific selections and wagers relating to the specific sporting event', 'If the user is on site and the electronic communications device is equipped to do so, it then generates a ticket or other form of receipt confirming the user's selections and wagers', Fig. 5 #.s 505, 510, 511, [0049] and [0055], confirmation page, Fig. 2C, Transaction Confirmed Page 170), and a link to the main gaming UI (in [0070], 'once the requested information on the registration page has been provided and transmitted, and the underlying transaction has been approved and accepted, the user can access the game page via the gaming server. In preferred embodiments, the user clicks on a play, button which accesses the game page if the above requirements have been met').
It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the system of Hayon to include a bet confirmation message as taught by Razor Sports because it would be desirable for a user to receive a visible verification of the user’s betting choices ([0049]), and it would have been desirable to link the user to the main UI so he can return to engagement with the system.
McCafferty is an analogous networked, social sports wagering prior art reference ([0020] describes that an aspect of the betting system comprises users broadcasting bet offers, accepting bet offers, or sharing aspects of bets using social Media.  Figs. 3 and 7-23 illustrate a contemplated UI for the invention of the disclosure, which includes a forum where users can invite one or more other participants to bet, publicly share text and graphical messages regarding current, proposed or completed bets, engage in private betting and messaging with other users, and view statistics regarding the performance of users in the betting forum such as number of bets created, number of bets accepted, number of bets completed. [0022] also describes that the electronic forum can comprise a leaderboard 122 to enable users to sort and track past betting data and compare it with all users of the betting system.). McCafferty teaches generating a report containing information regarding bets placed and outcomes of bets placed, wherein the report is transmitted to a sport governing body, a governmental entity, a gaming facility, an analytics provider, a financial institution, or an escrow agent – see [0065] of McCafferty, which describes, "The self-arbitrating betting system includes a bet reputation system for reporting, and tracking user reputation." and [0066], "FIG. 21 shows mobile device screen shots of the use of the bet reputation system […] Screen 2002 is a bet friend's user interface that displays friends' names with their reputation rating below their name. In an embodiment, the rating is indicated by the number of stars shown below the name." Note in particular that, "If a user wants more information on the reputation rating of a friend they can select the friend details and be shown how many bets the user has created, accepted, completed and how many have resulted in draws" This teaches, at a minimum, sending a report to a computer associated with an analytics provider.
It would have been further obvious to one having ordinary skill in the art at the time of the invention that Hayon could have offered private betting and generated reports that included information about user’s betting history and posted this information to a social network as taught by McCafferty without causing any unexpected results. The motivation to offer private betting would be to allow users of Hayon, which has a social atmosphere, to become more familiar with other users, and the motivation to generate reports would be to provide accountability for player’s actions while using a wagering gaming system. 
	Re claims 14, 20 and 21, refer to the rejection of claim 3. 
	Re claim 5, this claim is directed to a duplication of parts and absent any claimed unexpected result, which in the context of an apparatus claim fails to define a nonobvious distinction over the prior art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
Re claim 6, refer to the discussion of Razor Sports’ teaching of a bet confirmation message in the rejection of claim 3 above. Regarding the claimed limitation of a “sporting event message” and a link to the electronic forum, a sports wagering bet confirmation message taught by Razor Sports meets the limitation of a sporting event message, and as noted above the bet confirmation message can include a link back to the main UI page. 
Re claim 7, Hayon describes in [0046] that the UI 20 includes a live broadcast of a sporting event and describes in [0037] that computing can be distributed in his system. It would have been an obvious matter of design choice to one having ordinary skill in the art where a distributed computer was located because one would have expected Hayon to function equally well regardless of the location of a distributed computer, and the claim does not bring to light that the claimed location solves a particular problem or serves a purpose or provides a stated advantage. 
Re claims 10 and 22, Hayon [0043] describes that, 'A player who is able to predict the outcome of the betting event, scores (i.e., win)’, 'responses (predicted outcomes) of the participants are received by the system, scored in near real-time based on analytics extracted from game administrator or from other live digitized information feed of the sporting event, and finally the players are ranked by the system').
Re claim 17, see Fig. 2 of Hayon, ‘Statistics’ No. 25. 
Claims 4, 8-9, 12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hayon in view of Razor Sports and McCafferty and further in view of US 2013/0225282 A1 to Williams.
Re claims 4, 8, 9, 12, 19, although Hayon in view of Razor Sports and McCafferty teach the same inventive concept substantially as claimed, Hayon-Razor Sports-McCafferty is silent as to the use of a headset (wearable device) or augmented reality. Williams is an analogous casino gaming and sports wagering reference (see: Abstract) that teaches that a known output device to enable game data to be output to a user can comprise a ‘headset’, see [0099], and also see [0093] that lists ‘augmented reality device’ as an art-recognized alternative to “cellular telephone […] laptop, desktop” for accessing gaming services. It would have been further obvious to one having ordinary skill in the art at the time of the invention that the invention of Hayon-Razor Sports-McCafferty could have used a headset and/or augmented reality device as output devices without causing any unexpected results for the same purposes of alternative output devices in the same field of endeavor.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hayon in view of Razor Sports and McCafferty and further in view of US 2017/0232340 A1 to Lockton.
Re claim 11, although Hayon in view of Razor Sports and McCafferty teach the same inventive concept substantially as claimed, including a UI enabling users to place sports wagers while observing sports broadcast content, Hayon-Razor Sports-McCafferty is silent as to whether the sports broadcast content is delayed to account for streaming delays. Lockton is an analogous prior art reference that is admittedly for use in wagering on televised sporting events (Lockton [0021], [0022], an example given is competitors predicting what plays football coaches and/or a quarterback calls prior to the snap of the ball.). Lockton teaches it was known in such an apparatus and method to compensate displayed game-synchronized content for streaming delays, whether they be systemic propagation delays, arbitrarily imposed delays, or variances in broadcast times, and wherein propagation delays can be induced through internet streaming of content to cell phones (see at least [0007], [0025], [0032], [0035], note in particular [0037] and additionally [0038], [0072], [0088], [0094]-[0095]. It would have been further obvious to one having ordinary skill in the art at the time of the invention that Hayon-Razor Sports-McCafferty could have taken advantage of the game-synchronized content streaming for multiplayer cell-phone based sports wagering as taught by Lockton without causing any unexpected results, and to provide the advantage explicitly stated by Lockton of preventing any users from having an unfair competitive advantage if they have a faster connection than others, see Lockton [0022].
Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hayon in view of Razor Sports and McCafferty and further in view of US 2015/0087371 A1 to Hill.
Re claims 13 and 15, although Hayon in view of Razor Sports and McCafferty teach the same inventive concept substantially as claimed including a multi-user social wagering platform, Hayon-Razor Sports-McCafferty is silent as to whether video is captured of users while they are wagering. Hill is an analogous networked, multi-user wagering reference that teaches it was known in the art to capture videos of users while they are using the system for the purpose of conveying the captured video to user interfaces of other users, see Hill [0324]. It would have been further obvious to one having ordinary skill in the art that Hill’s teaching could have been implemented in Hayon-Razor Sports-McCafferty without causing any unexpected results and for the purpose of increasing a feeling of engagement among remote users. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hayon in view of Razor Sports and McCafferty and further in view of US 2007/0276521 A1 to Harris et al.
Re claim 16, although Hayon in view of Razor Sports and McCafferty teach the same inventive concept substantially as claimed, the Hayon-Razor Sports-McCafferty combination does not specifically teach a report including comments of suspected game fixing, match fixing or cheating, and transmitting it to a governing or governmental body. Harris is an analogous networked, community gaming reference that teaches in [0200] that, “other players in a community may observe what appears to be behavior indicative of ` cheating.` Those other players may report such `unusual` activity to a validation authority (e.g., through a user interface offered by a particular game title or network architecture) such that the authority may undertake additional efforts to verify whether or not that identified player is engaged in illicit behavior. For example, the suspect player may be placed on a `watch list` of players suspected of cheating and subject to additional validation operations. Suspected cheaters may be identified and reported for tracking in a variety of ways including IP addresses, screen names, log-in and log-out times, and the like.” It would have been obvious to one having ordinary skill in the art at the time of the invention that Hayon’s sports wagering, social, networked system could have been improved to include suspected cheating reporting functionality as taught by Harris without causing any unexpected results, for the purpose of ensuring regulatory compliance.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hayon in view of Razor Sports and McCafferty and further in view of US 5,283,734 to Von Kohorn.
Re claim 18, although Hayon in view of Razor Sports and McCafferty teach the same inventive concept substantially as claimed, the Hayon-Razor Sports-McCafferty combination does not specifically teach accounting for time zone differences. Von Kohorn is an old and well-known broadcast wagering reference that teaches it was known to account for time zone differences in such an invention (See at least 27:50-60, 28:31-44, 28:55-60 tasks provided in different time zones can be different so that a user in one time zone cannot inform a user in another time zone of a correct wager response) It would have been obvious to one having ordinary skill in the art that Hayon-Razor Sports-McCafferty could have provided different wagering options for users in different time zones to account for differences in TV broadcasts that could affect the integrity of a wagering process. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995. The examiner can normally be reached Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN J HYLINSKI/Primary Examiner, Art Unit 3715